Citation Nr: 0944558	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, to 
include as secondary to hypertension.

3.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.


WITNESSES AT HEARING ON APPEAL

COL J.P.L. and LTC J.H. 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to June 1947 
and from June 1951 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and August 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

In September 2009, the Veteran was scheduled to testify at a 
Central Office hearing in Washington, DC, before the 
undersigned Veterans Law Judge.  Due to an emergency 
hospitalization, however, the Veteran was unable to attend 
the hearing.  Given the unusual circumstances, testimony was 
presented on his behalf by COL J.P.L. and LTC J.H, a retired 
Army nurse.  A transcript of this hearing was prepared and 
associated with the claims file.

In addition to the claims listed above, COL J.P.L. and LTC 
J.H. presented testimony with respect to the issue of 
entitlement to service connection for Parkinson's disease, to 
include as a result of exposure to Agent Orange during 
service.  At the time of the hearing, they were informed that 
it did not appear that the Board had jurisdiction over the 
erectile dysfunction and Parkinson's disease issues, as it 
did not appear that a timely Notice of Disagreement had ever 
been submitted with respect to any RO decision adjudicating 
those claims.  Nevertheless, in an effort to ensure that the 
Veteran was not deprived of due process, they were allowed to 
offer testimony on the merits of those issues.  

Upon further review, the Board finds that it has jurisdiction 
over the issue of entitlement to a compensable evaluation for 
erectile dysfunction, insofar as the Veteran did submit a 
timely Notice of Disagreement on the case, but the RO failed 
to issue a Statement of the Case.  This claim will be 
discussed in further detail in the Remand portion of this 
decision.

The Board also finds, however, that it does not have 
jurisdiction over the issue of entitlement to service 
connection for Parkinson's disease.  This claim was 
originally denied by rating decision in February 2006 and 
became final when the Veteran failed to file a notice of 
disagreement within one year of the February 2006 notice 
letter informing him of this denial.  

The Veteran subsequently requested that the Parkinson's 
disease denial be reconsidered in March 2007.  A January 2008 
rating decision found that the new and material evidence that 
was required to reopen the claim had not been received, and 
thus the claim remained denied.  In March 2008, the Veteran 
submitted a statement expressly noting that "I accept the 
findings reluctantly, as I know of no way to establish [the 
Parkinson's disease] as service connected."  No notice of 
disagreement was submitted with respect to this claim within 
one year of the February 2008 letter notifying him of the 
January 2008 decision.  This decision is therefore final.  

In an August 2009 statement, the Veteran again raised the 
issue of entitlement to service connection for Parkinson's 
disease, citing recent Board decisions granting entitlement 
to service connection for Parkinson's disease based on in-
service exposure to an herbicide agent.  The Board considers 
this statement to be a request to reopen his claim of 
entitlement to service connection for Parkinson's disease, to 
include as secondary to herbicide exposure.  Because the 
Board does not have jurisdiction over this claim, it is 
referred to the RO for appropriate development.

In response to a concern raised at the September 2009 
hearing, the Board notes that the Veteran's wife was added as 
a dependent to his disability award effective April 1, 2007.  
A November 2008 letter notifying the Veteran of this decision 
is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for heart 
disease and entitlement to an initial compensable rating for 
erectile dysfunction are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's hypertension was 
manifested during his military service.


CONCLUSION OF LAW

The Veteran's current hypertension was incurred during his 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In light 
of the favorable decision herein as to the issue of service 
connection for hypertension, the Board finds that any 
deficiencies with respect to satisfying the notice or 
assistance requirements of the VCAA are moot.

II.  Hypertension

The Veteran has claimed entitlement to service connection for 
hypertension, which he essentially contends was first 
manifested during his active duty service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
For certain chronic disorders, such as cardiovascular-renal 
disease, including hypertension, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following discharge.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

There is no dispute as to whether the Veteran currently has a 
hypertension diagnosis.  The issue in this case is 
essentially whether the Veteran's hypertension was manifested 
during service or is otherwise connected with his military 
service.  

There are three pertinent opinions of record that address 
this issue.  The first appears in an April 2008 VA 
examination report.  According to this report, the Veteran 
noted that his hypertension had existed for 15 years.  Based 
on examination of the Veteran and review of his medical 
records, the examiner found that it was less likely that the 
Veteran's hypertension was incurred during service.  The 
examiner noted that the Veteran's record revealed normal 
blood pressure readings on several occasions in service 
(including in April 1980 and 1986) but did not go above the 
cut off of 140/90 at any time during service.  The examiner 
noted that the Veteran was not on any high blood pressure 
medication at any time during service.  The examiner cited 
review of the Veteran's history of blood pressure readings 
from January 1951 to October 2005; stress test resulting 
showing normal with disproportionate blood pressure increase 
with exercise; an April 1984 medical history report that 
included no medication documentation; normal blood pressure 
readings on a May 1980 flight physical examination; and 
normal vitals on a June 1992 inpatient treatment record as 
relevant to this claim.

The second relevant opinion of record is a September 2008 
record from the Veteran's Internist at the Walter Reed Army 
Medical Center.  This opinion concludes that medical nexus of 
hypertensive disease is indicated based on a complete review 
of the service treatment records.  The examiner cited a chart 
of the Veteran's blood pressure readings from February 1970 
to October 2005, which was part of a chart presenting an 
extended review of the Veteran's blood pressure history from 
1956 to October 2005.  

This chart was put together by COL J.P.L. and LTC J.H. in the 
course of their assisting the Veteran.  According to an 
accompanying brief, COL J.P.L. and LTC J.H. "extracted this 
data from admission work sheets, physicals, annual physicals, 
flight physicals, etc; in essence, from the SF 88's & 89's 
used in Army hospitals."
 
The Board has verified that the readings on this chart 
correspond to those that are found in the Veteran's service 
treatment records.  This chart was put together in part by 
LTC J.H., who as a nurse is qualified through education, 
training, and experience to provide competent medical 
evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).    
	
The chart notes that the Veteran's blood pressure has been 
frequently in the pre-hypertensive range throughout his 
active duty service.  LTC J.H. stated that the Veteran had 
some hypertensive readings as far back as 1958.  She noted 
that the Veteran's service treatment records show sitting 
diastolic blood pressure readings at 100, 92, and 90 on 
different days in April 1980, and that other readings from 
the first April 1980 blood pressure test were 146/96 
recumbent and 140/96 standing.  All of these readings are 
noted to be stage one hypertension.  She also testified that 
the Veteran's service treatment records showed several 
readings that would qualify as pre-hypertensive.  The chart 
documents 15 separate instances of pre-hypertensive blood 
pressure readings from January 1958 through July 1977.  Eight 
more instances of pre-hypertension are noted from April 1980 
through June 1983.  

The chart also documents the findings of an April 1984 
treadmill tolerance test diagnosing disproportionate blood 
pressure increase, systolic and diastolic, with exercise and 
notes that the Veteran was advised to follow a low sodium 
diet, exercise, and lose weight.  The chart notes control 
(supine) readings of 132/100, control (standing) readings of 
140/100, and recovery (supine) readings of 132/90 after six 
minutes.  LTC J.H.'s hearing testimony suggests that the 
Veteran was effectively found to have had stage one 
hypertension in April 1984 based on the results of the 
treadmill stress test, and that "The recommendation at that 
time was diet, exercise, and weight decrease, which is a very 
conservative way of handling [hypertension]."

The chart also reflects that the Veteran had two stage one 
hypertensive diastolic blood pressure readings of 90 in 
August 1995 and September 1995, and a stage one hypertensive 
systolic blood pressure reading of 140 in March 1986, prior 
to his discharge from service.  

The chart further reflects that, following service, the 
Veteran had a stage one hypertensive systolic blood pressure 
reading of 150 in June 1992.  A stage one diastolic blood 
pressure reading of 90 and a stage two hypertensive systolic 
blood pressure reading of 168 were documented in February 
1994.  Readings consistent with hypertension were noted on 
several occasions thereafter, and the Veteran was eventually 
diagnosed with hypertension in October 1997.  

In the third pertinent opinion of record, which appears in 
the September 2009 hearing transcript, LTC J.H. characterized 
the in-service hypertensive and pre-hypertensive findings as 
"elevated readings that would indicate that he ... had a 
pending problem that was eventually going to cause him some 
major problems." 

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board finds the VA examiner's opinion to be competent, as 
this opinion was provided by a physician who is 
professionally qualified to review the evidence of record and 
offer the requested medical opinion.  The Board also finds 
the VA examiner's opinion is highly probative to the question 
at hand.  This opinion was 
informed by the examiner's review of the Veteran's claims 
folder and examination of the Veteran.  The VA examiner's 
etiology opinion cites to the pertinent facts in the 
Veteran's medical history to explain the reasoning behind the 
conclusion that the Veteran's hypertension was not at least 
as likely as not related to his military service.  

On the other hand, the Board also finds the evidence in 
support of the Veteran's claim, including the VA physician's 
opinion and the opinion LTC J.H., to be highly probative as 
well.  As noted above, LTC J.H. is qualified through 
education and training to review the Veteran's claims folder 
and interpret the blood pressure readings found both during 
and following the Veteran's military service.  The Veteran's 
physician is likewise qualified to provide an etiology 
opinion.  

It is unclear whether the physician's September 2008 opinion 
itself was based on a review of the Veteran's complete 
service treatment records themselves, as stated in the 
opinion, or on review of the August 2008 rating decision and 
a "March 2006 ... Appeal Ltr," as indicated in a September 
2008 addendum.  Regardless, it is clear that the VA 
physician's opinion was informed by LTC J.H.'s chart, which 
provides a history of the Veteran's blood pressure readings 
during and following service.  Taken on its own, this chart, 
along with LTC J.H.'s September 2009 hearing testimony, 
provides competent and probative evidence in favor of finding 
that the Veteran's hypertension manifested during service.

In short, the Board finds that there is at least an 
approximate balance of positive and negative evidence as to 
whether the Veteran's hypertension was incurred during his 
military service.  Therefore, having resolved doubt in favor 
of the Veteran, the Board finds that entitlement to service 
connection for hypertension is warranted, and the benefit 
sought on appeal is granted.


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

The Veteran has also claimed entitlement to service 
connection for heart disease, separate from the hypertension 
claim that has been granted above.  To support this claim, 
the Veteran has submitted a July 1992 Army hospitalization 
report diagnosing him as being status post episode of 
congestive heart failure in the recovery room following a 
radical retropubic prostatectomy for prostate cancer.  The 
claims file contains no competent medical evidence that the 
Veteran has been diagnosed with or treated for a heart 
disability (other than hypertension) at any time thereafter, 
to include since he raised his claim in March 2007.  

However, the most recent of the Veteran's Walter Reed Army 
Medical Center treatment records that are associated with the 
claims file are from several years ago.  Hearing testimony 
and letters from the Veteran's physicians reflect that he is 
still receiving treatment at Walter Reed, and there is a 
suggestion that he may be receiving treatment for a heart 
disease separate from hypertension.  The Board finds that a 
remand is warranted in order to obtain any such outstanding 
medical records.  

Finally, the January 2008 rating decision granted entitlement 
to service connection for erectile dysfunction.  While this 
disability was assigned a noncompensable evaluation, 
entitlement to special monthly compensation based on loss of 
use of a creative organ was granted.  In a signed March 2008 
statement, the Veteran indicated that he wished to appeal the 
RO's assignment of a noncompensable rating.

The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring a remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all treatment records 
pertaining to the Veteran from the Walter 
Reed Army Medical Center since October 
2005.

2.  Issue a statement of the case 
addressing the Veteran's claim of 
entitlement to an increased evaluation for 
erectile dysfunction.  The Veteran should 
be provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) with 
respect to this issue. The RO/AMC is free 
to undertake any additional development 
deemed necessary with respect to this 
issue.

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


